John A. Costa, Esq. Town Attorney, Clarkstown
You have asked whether a town by local law is authorized to establish penalties for violations of town regulations similar to assessments imposed under the Penal Law and the Vehicle and Traffic Law.
Utilizing their home rule powers, local governments are authorized to prescribe that violations of local laws are to constitute misdemeanors and other lesser offenses, and may provide for the punishment of such violations by penalty, fine, forfeiture or imprisonment or by a combination of such punishments (Municipal Home Rule Law, §10[4][b]). However, in determining the punishment for violations of local laws, local governments are subject to the provisions of the Penal Law governing the classification and designation of offenses (Penal Law, § 55.00; People v Wayman, 82 Misc.2d 959, 962 [Justice Ct, Town of New Windsor, Orange Co, 1975).
For example, in providing that a violation of a local law is a misdemeanor, a local government is bound by the provisions of the Penal Law governing the classification of misdemeanors and penalties for violations. A misdemeanor is defined as an offense, other than a traffic infraction, for which a sentence to a term of imprisonment in excess of 15 days and up to one year may be imposed (Penal Law, §10.00[4]). Misdemeanors are classified as either class A, class B or unclassified misdemeanors (id., § 55.05[2]). A municipality acting by local law to designate the violation of a local regulation as a misdemeanor may classify the offense as either a class A or class B misdemeanor (id., § 55.10[2][b]). If a violation is declared to be a misdemeanor without specification of the classification or of a sentence, the offense is by law deemed to be a class A misdemeanor(ibid.). The maximum sentences and fines for class A and class B misdemeanors, respectively, have been specified (id., §§ 70.15, 80.05). In the event that a local government by local law does not designate a violation as a misdemeanor, but establishes a term of imprisonment in excess of 15 days and up to one year for a violation, the offense is deemed to be an unclassified misdemeanor (id., § 55.10[2][e]).*
The penalties for traffic infractions and misdemeanors arising from violations of the Vehicle and Traffic Law have been defined by State Law (Vehicle and Traffic Law, §§ 1800[b] and 1801). A local government establishing penalties for violations of the Vehicle and Traffic Law must be consistent with these provisions.
We conclude that a local government may provide that violations of local laws constitute misdemeanors and other lesser offenses. The penalties for these violations must be consistent with provisions of the Penal Law and Vehicle and Traffic Law governing the classification of offenses and penalties for violations.
* If the offense is designated a class A misdemeanor, the fine is to be fixed by the court but may not exceed $1,000 (id., § 80.05[1]). In the case of a class B misdemeanor, the fine is fixed by the court but may not exceed $500 (id., § 80.05[2]). In the case of an unclassified misdemeanor, the fine is fixed by the court in accordance with the provisions of the local law defining the crime (id., § 80.05[3]).